Citation Nr: 1537799	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  15-16 055	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome (IVDS) and right lower extremity radiculopathy.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The Veteran served on active duty from October 2003 to March 2004, August 2005 to October 2005, and December 2005 to December 2011.

This comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which confirmed and continued a 10 percent rating for low back disability and denied TDIU.  See VA Form 21-0958 (Notice of Disagreement) (April 2014).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of apportionment of benefits has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138 (April 2012).  Also, the Veteran raised the issue of entitlement to an earlier effective date for his lumbar spine disorder with IVDS and right lower extremity radiculopathy.  See VA form 21-0958 (May 2014).  Therefore, these matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c). Also, VA's duty to assist requires that VA provide a VA examination where necessary to decide the claims and where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Claim for Increase

The Veteran seeks an evaluation in excess of 10 percent for lumbar spine disability with IVDS and radiculopathy of the right lower extremity.

In February 2013, the Veteran reported that his back disability warranted a higher evaluation because "I have been 'incapacitated' for more than 2 months" and "I presently cannot work due to the significant pain and difficulty lifting, walking, standing and bending that is needed for me to do my work."  See VA Form 21-4138 (January 2013).  In April 2014, the Veteran reported that he as entitled to a higher rating because of low left back pain, difficulty walking without a cane, inability to stand in one spot for more than 10 minutes, the need to sleep in a recliner to get comfortable, and use of narcotic pain medications causing addiction.  See VA form 21-0958 (May 2014).  Also, in May 2014, the Veteran reported that he sought a 100 percent disability evaluation for his lumbar spine disability with IVDS and radiculopathy.  Id.

In April 2015, the Veteran reported that "nothing is wrong with the 'right' lower extremity."  See VA Form 9 (April 2015).  He argued that an evaluation in excess of 10 percent was warranted because he had a bulging disc, pinched nerve, inability to stand or walk more than 10 minutes, the need to recline in a chair to feel comfortable and to sleep, and an inability to drive a car or mow his grass.  He noted that he could perform household chores like laundry and dish washing.  Id.  
On careful review of the Veteran's statements, the Board finds that he is essentially arguing that he has worsened symptoms since his last VA examination in September 2009.  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer supra; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).  See also 38 C.F.R. § 3.327(a).  Therefore, remand for reexamination is necessary.  It is noted that, on reexamination, the Veteran should be evaluated for neurological involvement of the right and left lower extremities as the Veteran reports that his symptoms of radiculopathy involve only the left lower extremity and requires him to use a cane for ambulation.

Also, the Board finds that the record does not contain any pertinent medical records dated since 2012 and that the RO did not obtain private medical records from Three Streams Family Health Center and Blue Ridge Pain Management as the Veteran sought to have the claims considered without these records.  See VA Forms 21-0820 (December 2012).  On remand, the AOJ should attempt to obtain all outstanding pertinent medical records not in the claims file, to include those of Three Streams Family Health Center and Blue Ridge Pain Management.

TDIU

The Veteran argues that he is entitled to TDIU because he has not worked since December 2011.  See VA Form 21-4138 (March 2013) and VA Form 9 (April 2015).  He noted that his unemployment benefits ran out.  See Correspondence (January 2015).  In March 2013, the Veteran reported that his back disorder was manifested by "back pain at a level it keeps me from doing that kind of work any longer."  He reported difficulty getting moving 3 of 5 days a work week due to the severity of his back pain.  See VA Form 21-4138 (March 2013).  On his April 2013 TDIU application, the Veteran reported that he had worked for the US Army from July 2003 to December 2011, 40-50 hours a week.  He reported that he became too disabled to work on December 5, 2011 due to low back disorder, severe PTSD with depression, and medications.  He further indicated that he had only attained 2 years of a high school education.  He noted that he left his job "because I could no longer deal with the daily pain of physical fitness and the mental impairment of Army life.  I figured if I left the Army and worked a lighter civilian job I would be better off but have found that's not the case at all."  See VA Form 21-8940 (April 2013).  In September 2013, the Veteran reported that he had lost his unemployment benefits and could not work due to his back disorder, PTSD, and medications for his disorder.

In April 2014, the Veteran reported that he had worked one job since December 2011, for about 2 months, and could not continue because of severe back pain.  He also noted that his PTSD symptoms caused "difficulty in establishing and maintaining effective work and social relations."  See Correspondence (April 2014).

After careful review of the record, the Board finds that additional development is necessary prior to consideration of the TDIU claim.  First, the Veteran reported working for a period of 2 months since December 2011.  However, the record contains no information from the employer regarding that employment and the reasons for the Veteran's termination/departure.  Also, a VA examination should be conducted to ascertain the impact of the Veteran's service-connected PTSD on his ability to engage in the mental and physical acts required for substantially gainful employment.  The Veteran argues that his medications significantly interfere with his ability to work in addition to his PTSD symptoms and low back pain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request all pertinent treatment records to include the outstanding private treatment records from Three Streams Family Health Center and Blue Ridge Pain Management.  The AOJ should advise the Veteran to assist the AOJ with obtaining any outstanding pertinent records and the AOJ should provide the Veteran notice of those records that AOJ is unable to procure, affording him the opportunity to submit these records.

2.  The Veteran should be scheduled for a VA spine examination to ascertain the severity of his service connection degenerative joint disease of the lumbar spine with intervertebral disc syndrome and radiculopathy.  The claims file should be made available to and reviewed by the examiner.  All clinical findings should be reported in detail to include the range of motion findings, the point at which pain begins/ends on range of motion testing, and the results of 3 repetitions of range of motion testing (i.e. whether there is additional loss of motion or increased pain, fatigue, weakness, lack of endurance, and incoordination following 3 repetitions).  The examiner should indicate all neurological findings for both the right and left lower extremities.  The examiner should indicate whether the Veteran has had any periods of incapacitation that required bed rest prescribed by a physician and, if so, when.  The examiner should accept the Veteran's report of symptoms and treatment as truthful unless otherwise shown by the record or incongruous with the examination or medical findings of record.

The examiner should indicate the functional impact of the Veteran's degenerative joint disease of the lumbar spine with intervertebral disc syndrome and radiculopathy on his ability to perform the physical and mental acts required for employment.  The examiner should indicate the impact, if any, of the Veteran's medication for degenerative joint disease of the lumbar spine with intervertebral disc syndrome and radiculopathy on his ability to perform the physical and mental acts required for employment.

3.  The Veteran should be scheduled for a VA examination to ascertain the functional impact of the Veteran's service-connected PTSD, on his ability to perform the physical and mental acts required for employment.  It is noted that the record already contains sufficient information in this regard for the Veteran's service-connected hearing loss with tinnitus and tension headaches (in the absence of either lay or medical evidence indicating otherwise).

4.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

